UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1747



WACHOVIA BANK, N.A.,

                Plaintiff - Appellee,


RICHARD J. KANIA, Substitute Trustee,

                Party in Interest,

          v.


JAMES ROBERT ELLISON,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:07-cv-00018-WLO)


Submitted:   February 25, 2008            Decided:     March 4, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Robert Ellison, Appellant Pro Se.        Sean    M.   Corcoran,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Robert Ellison appeals a district court order

denying his motion to reconsider the order remanding his case to

state court.   The court remanded the case to state court because of

a lack of subject matter jurisdiction.    As a result, the district

court did not have jurisdiction to consider Ellison’s motion to

reconsider.    See In re Lowe, 102 F.3d 731, 734-35 (4th Cir. 1996).

          Accordingly, because the court lacked jurisdiction to

consider Ellison’s motion to reconsider, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -